       SJ2020CV05860
        SJ2020CV05860
       Case            04/12/2020
                        04/12/2020
            3:20-cv-01721-WGY     10:57:04
                                   10:57:04am
                                 Document   amEntrada
                                           1-2 EntradaNúm.
                                                       Núm.27Página
                                               Filed 12/16/20 Página
                                                              Page 111of
                                                                      dede
                                                                         111




                                   CERTIFICACIÓN


Yo, Roxanna Santiago Ortiz, en mi carácter de Secretaria Auxiliar Interina del Área de
Rentas Internas y Política Contributiva del Departamento de Hacienda, certifico que el
día 3 de diciembre de 2020 le envié por correo electrónico a la Gerente del Programa de
Territorios del Servicio de Rentas Internas Federal (“IRS”, por sus siglas en inglés), la
Sra. Dee Robinson Rutkowski, un borrador de Plan de Distribución enmendado
eliminando el requisito de inelegibilidad de las personas encarceladas proponiendo que
se permita el desembolso del pago de impacto económico por parte del Departamento
de Hacienda a estas personas al tratarse entonces como “individuos elegibles” al pago
conforme a lo establecido en el caso de Scholl v. Mnuchin, Case No. 20-cv-05309-PJH
y la posición tomada por el Tesoro Federal de EEUU en relación a su aplicación a Puerto
Rico y otros territorios. El Departamento de Hacienda deberá contar con la aprobación
del Tesoro Federal para proceder con la ejecución del Plan de Distribución enmendado.


La presente Certificación se expide a petición del Juez Cuevas en la vista llevada a cabo
en el 1ro de diciembre de 2020 para el caso SJ2020CV058060.


En San Juan, Puerto Rico, hoy 3 de diciembre de 2020.




Lcda. Roxanna Santiago Ortiz
Secretaria Auxiliar Interina
Área de Rentas Internas y Política Contributiva
